Citation Nr: 0802462	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-37 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for dizziness.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined, in pertinent part, that new 
and material evidence had not been received sufficient to 
reopen a previously denied claim of service connection for a 
low back disability and also denied the veteran's claims of 
service connection for dizziness, a heart disability, a 
bilateral leg disability, and a bilateral ankle disability.  
The veteran disagreed with this decision in June 2005.  He 
perfected a timely appeal in November 2005.

The Board observes that, in a December 2002 rating decision, 
the RO denied the veteran's service connection claim for 
dizziness (characterized as blackouts).  This decision was 
issued to the veteran in March 2003.  It appears that, in the 
currently appealed rating decision issued in March 2005, the 
RO adjudicated the veteran's application to reopen his 
previously denied service connection claim for dizziness as a 
new claim.  The Board does not have jurisdiction to consider 
a claim that has been previously adjudicated unless new and 
material evidence is presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, although the RO has 
reviewed the veteran's service connection claim for dizziness 
on a de novo basis, this issue is as stated on the title 
page.  

Regardless of the RO's reopening of the claim for service 
connection for dizziness, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO denied, in 
pertinent part, the veteran's claims for service connection 
for a low back disability and for dizziness; this decision 
was not appealed.

2.  New and material evidence has not been received since the 
December 2002 RO decision in support of the veteran's service 
connection claims for a low back disability and for 
dizziness.

3.  The veteran does not currently experience any heart, 
bilateral leg, or bilateral ankle disability that is 
attributable to active service.


CONCLUSIONS OF LAW

1.  The December 2002 RO decision, which denied the veteran's 
claims of service connection for a low back disability and 
for dizziness, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  Evidence received since the December 2002 RO decision in 
support of the claims of service connection for a low back 
disability and for dizziness, is not new and material; 
accordingly, the claims of entitlement to service connection 
for a low back disability and for dizziness are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  A heart disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

4.  A bilateral leg disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

5.  A bilateral ankle disability was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication October 2004 letter 
which defined new and material evidence, advised the veteran 
of the reasons for the prior denial of the claims of service 
connection and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
essentially satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).    

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection for a low back disability and 
for dizziness are not reopened in this decision.  Further, 
the veteran's service connection claims for a heart 
disability, a bilateral leg disability, and a bilateral ankle 
disability are all being denied herein.  Given the foregoing, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen the previously 
denied claims of entitlement to service connection because 
the duty under 38 C.F.R. § 3.159(c)(4) applies only if new 
and material evidence is presented or secured.  VA also need 
not conduct an examination with respect to the claims of 
service connection for a heart disability, a bilateral leg 
disability, and a bilateral ankle disability because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  In disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply 
stated, the standards of McLendon are not met in this case.  
There is no evidence of the claimed disabilities.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

New and Material Evidence

In a December 2002 rating decision, the RO denied, in 
pertinent part, the veteran's claims for service connection 
for a low back disability and for dizziness.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  After the veteran did not disagree with the 
December 2002 rating decision, it became final.

The claims for service connection for a low back disability 
and for dizziness may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied claims for service connection for a low 
back disability and for dizziness in October 2004.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's claim of service connection for 
a low back disability, the evidence before VA at the time of 
the prior final rating decision in December 2002 consisted of 
his service medical records.  The RO noted that a review of 
these records showed in-service treatment for lumbosacral 
strain.  The veteran's back was negative at his separation 
physical examination.  The RO also noted that neither the 
veteran nor B.B., M.D. (-initials used to protect privacy), a 
private physician identified by the veteran, had responded to 
requests for information and evidence in support of this 
claim.  Accordingly, in the absence of a continuity of low 
back symptomatology since active service, the claim was 
denied.

With respect to the veteran's claim of service connection for 
dizziness (which the RO characterized as blackouts), the 
evidence before VA at the time of the prior final rating 
decision in December 2002 consisted of his service medical 
records.  The RO noted that a review of these records showed 
no complaints of or treatment for dizziness.  Neither the 
veteran nor Dr. B.B. had submitted information or evidence in 
support of this claim.  Accordingly, in the absence of any 
present disability from dizziness that could be related to 
active service, the claim was denied.

In October 2004, the veteran submitted a letter which the RO 
reasonably interpreted as a request to reopen his previously 
denied claims for service connection for a low back 
disability and for dizziness (which he characterized as dizzy 
spells).  With respect to the veteran's application to reopen 
these previously denied claims, the Board finds that the 
veteran has submitted evidence that is cumulative of other 
evidence of record, does not relate to an unestablished fact, 
and does not raise a reasonable possibility of substantiating 
either of these claims.

The newly submitted evidence includes private treatment 
records from Dr. B.B., VA clinical records, and the veteran's 
lay statements.

A review of the newly submitted private treatment records 
from Dr. B.B., date-stamped as received by the RO in January 
2005, shows that the veteran was treated for chronic lumbar 
spine pain between 2000 and 2004.

VA clinical records show no treatment for a low back 
disability or dizziness.

The evidence that was of record at the time of the December 
2002 RO decision did not contain some of the diagnoses found 
in the newly submitted evidence.  As noted, however, the 
evidence (service medical records) that was of record in 
December 2002 showed only in-service treatment for 
lumbosacral strain and a normal lumbar spine at service 
separation.  The evidence that was of record in December 2002 
also showed no complaints of or treatment for dizziness.  
Thus, the newly submitted evidence showing treatment for a 
low back disability is cumulative of evidence already of 
record.  There is still no evidence of in-service or post-
service treatment for dizziness in any of the newly submitted 
evidence.  Critically, there also is still no competent 
evidence in the newly submitted evidence that links either 
the veteran's claimed low back disability or his claimed 
dizziness to active service.  

The veteran has contended in lay statements submitted to VA 
that he incurred a low back disability and dizziness during 
active service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter 
such as the etiology of any of his claimed disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
the veteran's newly submitted statements are cumulative of 
statements that were of record at the time of the December 
2002 rating decision.

Absent any competent evidence of a nexus between active 
service and the veteran's claimed low back disability or 
dizziness, the newly received evidence does not raise a 
reasonable possibility of substantiating either of the 
veteran's service connection claims for a low back disability 
or for dizziness.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claims of 
service connection for a low back disability and for 
dizziness are not reopened.

Service Connection for Heart, Bilateral Leg and Bilateral 
Ankle Disabilities

The veteran also contends that he experienced heart problems 
and injured his legs and his ankles during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  
See Savage, 10 Vet. App. at 495-498.

In addition, certain chronic diseases, including 
cardiovascular disease, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the veteran's service medical records indicates 
that he denied any history of heart trouble or broken bones 
at his enlistment physical examination in January 1972.  In 
December 1972, the veteran complained of weight loss and a 
poor appetite.  Physical examination showed regular sinus 
rhythm and heart sounds were within normal limits.  The 
impressions included probable functional cardiac murmur.  

On outpatient treatment in January 1973, the veteran 
complained that he twisted his left ankle after slipping on 
some ice.  Physical examination of the left ankle showed 
normal range of motion with crepitus, no swelling or 
increased heat, no discoloration, mild tenderness over the 
lateral aspect of the anterior and lateral malleoli.  The 
impression was mild left ankle sprain.  A chest x-ray in 
January 1973 showed a sinus arrthymia that was "probably 
normal for [the veteran's] age."  A chest x-ray in February 
1973 was within normal limits.

At the veteran's separation physical examination in May 1973, 
physical examination showed a grade I/VI systolic ejection 
murmur along the left lower sternal border without radiation.  
The veteran was otherwise clinically normal.  A functional 
cardiac murmur was noted and was not considered disabling.

A review of post-service private treatment records from 
Dr. B.B. dated between 2000 and 2004 shows that the veteran 
was treated for chronic pain syndrome in the lumbar spine 
with radiculopathy in to the leg.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a heart 
disability.  The Board acknowledges that the veteran was 
treated for a functional cardiac murmur during active and 
that such was noted at his separation physical examination.  
It appears that the veteran has not been treated for a heart 
disability since service separation in May 1973.  Thus, the 
presumption of service connection for certain chronic 
diseases (including cardiovascular disease) manifested within 
the first post-service year is not applicable.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for a heart disability is his own lay 
assertions.  As a lay person, the veteran is not competent to 
opine on medical matters such as the diagnosis or etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, in the absence of a current heart 
disability or a medical nexus between the veteran's claimed 
heart disability and an incident of or finding recorded 
during active service, the Board finds that service 
connection for a heart disability is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a bilateral leg disability.  Despite his repeated 
assertions that he injured his legs during active service, a 
review of the veteran's available service medical records 
shows no complaints of or treatment for a bilateral legal 
disability at any time during active service.  There also is 
no record of any complaints of or treatment for a bilateral 
leg disability in the veteran's post-service private 
treatment and VA clinical records.  See Maxson and Forshey, 
both supra.

Additional evidence in support of the veteran's claim for 
service connection for a bilateral leg disability is his own 
lay assertions.  As noted, however, these assertions are 
entitled to no probative value.  Since the objective medical 
evidence does not show that the veteran currently experiences 
any disability as a result of his claimed bilateral leg 
disability, the Board finds that service connection for a 
bilateral leg disability is not warranted.  See Rabideau and 
Brammer, both supra.  

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
bilateral ankle disability.  Although a review of the 
veteran's available service medical records shows no 
complaints of or treatment for a right ankle disability, he 
was treated during active service for a mild left ankle 
sprain.  However, the veteran's ankles were completely normal 
at service separation.  He has not been treated since service 
separation in January 1973 for a bilateral ankle disability.  
See Maxson and Forshey, both supra.

Additional evidence in support of the veteran's claim for 
service connection for a bilateral ankle disability is his 
own lay assertions.  As noted, however, these assertions are 
entitled to no probative value.  Since the objective medical 
evidence does not show that the veteran currently experiences 
any disability as a result of his claimed bilateral ankle 
disability, the Board finds that service connection for a 
bilateral ankle disability is not warranted.  See Rabideau 
and Brammer, both supra.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of service connection for a low back disability is not 
reopened.

As new and material evidence has not been received, the claim 
of service connection for dizziness is not reopened.

Entitlement to service connection for a heart disability is 
denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


